DETAILED ACTION
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “obtaining a payload and partitioning the payload into a plurality of blocks”, “partitioning each block of the plurality of blocks into a plurality of sections, wherein the plurality of sections of each block of the plurality of blocks comprises a first section and a second section”, and “wherein a location of each of the sections in the codewords is determined based on an error rate corresponding to each of the sections such that the first section of each block of the plurality of blocks has a a lower error rate than the second section of the block”, among other claim limitations, are non-obvious over the prior art.  The closest prior art of record Bowman in view of Cox teaches “obtaining a payload and partitioning the payload into a plurality of blocks then partitioning each block of the plurality of blocks into a plurality of sections, wherein the plurality of sections of each block of the plurality of blocks comprises a first section and a second section” but does not teach “wherein a location of each of the sections in the codewords is determined based on an error rate corresponding to each of the sections such that the first section of each block of the plurality of blocks has a a lower error rate than the second section of the block” and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416